Citation Nr: 0729098	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  96-23 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney-at-law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1947 to 
November 1949, from February 1950 to March 1955, from May 
1955 to February 1958, and from March 1958 to June 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  Original jurisdiction was 
subsequently transferred to the Louisville, Kentucky RO.

Procedural history

This case was initially before the Board in June 2005, at 
which time entitlement to TDIU was denied.  The remote 
procedural history of the case, which is quite extensive, was 
set forth at length in that decision and will not be repeated 
here.  

The Board does note, however, that the veteran requested, and 
was scheduled for, a personal hearing before the Board.  Such 
request was withdrawn in March 2002.  See 38 C.F.R. § 
20.704(e) (2006).  Also, a motion to advance this case on the 
docket due to the veteran's advancing age was granted by the 
Board in June 2005.   See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).

The veteran appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veteran's Claims (the 
Court) which, by way of a November 2006 Order, vacated the 
Board's decision as it pertained to entitlement to TDIU and 
remanded the case for additional development, pursuant to a 
Joint Motion for Partial Remand (the Joint Motion) submitted 
on behalf of counsel for the veteran and the VA Secretary.  
The specifics of the Joint Motion will be discussed in 
greater detail below.

In April 2007,  the Board remanded the case for additional 
development as contemplated by the Joint Motion.  That 
development has been completed.  
In a June 2007 Supplemental Statement of the Case (SSOC), the 
VA Appeals Management Center (AMC) continued to deny the 
veteran's claim.  The veteran's VA claims folder has been 
returned to the Board for further appellate action.  

Issues not on appeal

The Board's June 2005 decision also declined to reopen the 
veteran's previously-denied claim of entitlement to service 
connection for a psychiatric disorder on the ground that new 
and material evidence had not been submitted.  A separate 
Board decision dated that same month denied an extraschedular 
rating for the veteran's service-connected headache condition 
(which is currently rated at the schedular maximum of 50 
percent).  The veteran did not appeal the Board's decisions 
as to those matters, and the Joint Motion specifically 
requested that the Board's determination regarding these 
issues be left undisturbed.  Accordingly, neither issue will 
be discussed herein.


FINDINGS OF FACT
  
1.  The veteran's service-connected disabilities are 
headaches, rated 50 percent disabling; and hemorrhoids, rated 
10 percent disabling.  The combined disability rating is 60 
percent.

2.  The veteran's service-connected disabilities manifest as 
migraine headaches with incapacitating episodes occurring on 
average once a week and a history of hemorrhoids and 
corrective surgery for same.  The manifestations of the 
service-connected disabilities do not preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of TDIU are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
4.16, 4.19 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to TDIU. He essentially 
maintains that his two service-connected disabilities, namely 
a headache condition (currently evaluated as 50 percent 
disabling) and hemorrhoids (currently evaluated as 10 percent 
disabling), render him unemployable.

In the interest of clarity, the Board will discuss certain 
preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. Thereafter, the Board will separately 
discuss the two issues on appeal.

The Joint Motion/Stegall

The November 2006 Joint Motion for Remand indicated that 
medical evidence was required to determine whether or not the 
manifestations of the veteran's service-connected headache 
condition was severe enough on its own to be productive of 
unemployability.  Accordingly, in April 2007 the Board 
remanded the case to the AMC to obtain such evidence.  
Specifically, the Board instructed the AMC to refer the 
veteran's claims folder to a physician for a medical opinion 
concerning the severity of the veteran's headaches.  This was 
accomplished; the resulting opinion will be discussed in the 
Board's analysis below.  The AMC was then to readjudicate the 
TDIU claim.  This was done via the June 2007 SSOC.

Accordingly, the Court's, and the Board's, remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [compliance with remand 
instructions is neither optional nor discretionary].




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to VCAA notice, the Board notes that it issued a 
decision in this matter in June 2002.  The June 2002 Board 
decision was vacated and remanded pursuant to an October 2003 
Joint Motion.  The October 2003 Joint Motion specifically 
noted that VCAA notice had not been adequate at the time of 
the June 2002 decision.  Additional development was 
undertaken prior to the Board's June 2005 decision which was 
designed to cure any VCAA deficiency.  The Board's June 2005 
decision contained a detailed discussion as to why the VCAA 
had been complied with (see the Board's June 2005 decision, 
pages 6-12 ).  This discussion is incorporated by reference 
herein.    

The November 2006 Joint Motion, as adopted by the Court, did 
not mention any alleged VCAA notice deficiencies [either as 
to adequacy of VCAA notice furnished by the RO or as to the 
Board's discussion of the adequacy of such notice in its June 
2005 decision].  The board is confident that if any VCAA 
notice deficiency existed at the time of the November 2006 
Joint Motion, such would have been brought to the Board's 
attention.   Accordingly, any prior VCAA notice deficiency 
has been cured.  

The November 2006 Joint Motion did indicate a deficiency in 
VA's compliance with the duty to assist portion of VCAA, 
specifically, the need for a medical examination, to address 
the question of whether or not the veteran's service-
connected disabilities rendered the veteran unemployable.  As 
has already been discussed. this was rectified via the 
Board's April 2007 remand and subsequent development by the 
agency of original jurisdiction.   
The November 2006 Joint Motion further did not allege any 
other deficiency with respect to VA's duty to assist.  The 
Board believes that if any inadequacy had been present, this 
would have been brought to the Court's attention.  See Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 
331 (Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"].   

The Board further notes that the most recent Court Order was 
issued after the Court's decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Joint Motion for Remand and the 
Court's Order do not contain any indication that the veteran 
did not receive appropriate notice as contemplated by the 
Court's decision in Dingess.  

Accordingly, the Board finds that the veteran has received 
appropriate notice and assistance regarding the claim of 
entitlement TDIU.  

Pertinent law and regulation

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2006).

Rating migraine headaches

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation. Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation. A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999), in which the Court quotes Diagnostic 
Code 8100 verbatim but does not specifically address the 
matter of what is a prostrating attack. According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."

Analysis

The veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected disabilities have 
rendered him unemployable.    

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind.

For the reasons set out immediately below, the Board has 
determined that the veteran has not met the criteria for TDIU 
on either a schedular or an extraschedular basis.

Schedular criteria

The veteran has two service-connected disabilities - 
headaches, rated at 50 percent disabling, and hemorrhoids, 
rated at 10 percent disabling. The veteran therefore has one 
disability ratable at 40 percent; however, his combined 
disability rating is 
60 percent, which is less than the 70 percent combined rating 
required for the assignment of a total rating. Thus, the 
Board finds that the veteran fails to meet the schedular 
criteria for consideration of a total rating based on 
individual unemployability due to service-connected 
disabilities.  See 38 C.F.R. § 4.16(a) (2006).

Extraschedular criteria

The RO considered, and rejected, referral of the veteran's 
TDIU claim on an extraschedular basis under 38 C.F.R. § 
4.16(b).  

The veteran's general contention, for the purpose of this 
appeal, is that he is unemployable because of his service-
connected disabilities, namely headaches and hemorrhoids.  
However, as a practical matter, the veteran has referred to 
the headaches as being the source of his claimed 
unemployability.  It appears that he has not mentioned the 
hemorrhoids.  Moreover, the medical evidence, including a 
specific conclusion contained in March 2007 VA examination, 
indicates that the service-connected hemorrhoids do not pose 
a significant problem.  The Board's discussion, as instructed 
in the November 2006 Joint Motion, will focus on the service-
connected headaches.

The Board observes that the veteran suffers from several 
severe non-service connected disabilities, which include 
depression, cardiovascular disease and hypertension.  
However, in evaluating the claim for TDIU, the question 
before the Board is not whether or not the totality of the 
veteran's disabilities render him unemployable, but rather 
whether the service-connected disabilities in and of 
themselves render the veteran unable to follow substantially 
gainful employment.
   
In this connection, the Board notes that throughout the 
course of this appeal the veteran and his representatives 
have seemingly acknowledged that the veteran's service-
connected disabilities, in and of themselves, are not of 
significant severity to render him unemployable. 

On his VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, received by VA in 
November 1996, the veteran indicated that he was prevented 
from securing or following a substantially gainful occupation 
due to his migraine headaches and his non-service connected 
mental disorder, not the service-connected headaches alone or 
the service-connected headaches and hemorrhoids together.  
Similarly, in a March 2002 informal hearing presentation, the 
veteran's former representative in essence acknowledged that 
the veteran's service-connected disabilities were not 
sufficient to allow for TDIU and instead referred to various 
nonservice-connected musculoskeletal disabilities.  As 
discussed immediately above, nonservice-connected 
disabilities may not be considered in determining entitlement 
to TDIU benefits.

In the unappealed portion of the June 2005 Board decision, it 
was determined that the veteran's headache disorder did not 
warrant referral for an extraschedular evaluation, that is to 
say, it did not constitute a marked interference with 
employment.  In reaching that conclusion, it was noted by the 
Board that the evidence showed that the veteran's headache 
disorder required outpatient treatment only; that his visits 
occurred at a frequency of approximately once a month; and 
that the condition was largely stable due to medication.  
Accordingly, the schedular rating of 50 percent disabling was 
deemed to be an appropriate valuation of the loss of 
industrial capacity due to the veteran's headaches.  It 
logically follows that any condition which is not productive 
of a marked interference in employment does not render the 
sufferer unemployable.  The veteran and his current 
representative did not dispute the findings contained in the 
now-final and unappealed portion of the Board's decision.  

In any event, after reviewing all of the evidence, including 
that associated with the record since its June 2005 decision, 
and for reasons expressed immediately below, the Board finds 
that the evidence of record demonstrates that the 
manifestations of the veteran's service-connected headache 
disorder are not severe enough to produce unemployability.  

To the extent that this question is medical in nature, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, as 
directed in the November 2006 Joint Motion, the veteran was 
referred for a VA medical examination to address the question 
of whether or not the veteran's service-connected 
disabilities were sufficient to cause unemployability.     

At the time of the examination, in April 2007, it was found 
by the VA examiner that the veteran suffered from weekly 
migraine attacks which lasted for a period of hours and which 
were completely prostrating during the attack.  The March 
2007 examiner further found that the veteran's headache 
condition was largely stable on his current medications.  

This conclusion is supported by the veteran's VAMC treatment 
records, including specifically Cincinnati VAMC medical 
records which show visits in January 2006 and February 2006 
with no report of headache, but with a report of headache in 
November 2005.  That is to say, the recent medical treatment 
records indicate intermittent attacks of headaches.  

The veteran's recent presentation of symptoms is different 
than what was noted in the April 1997 VA examination, when 
the veteran asserted that his attacks would last for periods 
of days.  However, this complaint has not been repeated in 
the recent clinical history and was made prior to changes in 
the veteran's medications referred to by the April 2007 
examiner.

Crucially, the April 2007 examiner concluded that the 
veteran's headaches had no lasting impact on the veteran's 
activities except during his weekly flare-ups.  That is to 
say, the manifestations of the service-connected headache 
disability do not render the veteran unemployable.    

Clearly, weekly prostrating migraine headache attacks would 
interfere to some extent with the veteran's employability.  
However, any such interference in employment is reflected in 
the 50 percent disability rating that is currently assigned.  
As was described in the law and regulations section above, 
under Diagnostic Code 8100 a 50 percent disability rating 
specifically contemplates significant economic 
inadaptability.  Clearly, "significant economic 
adaptability" warranting a 50 percent rating under 
Diagnostic Code 8100 does not correlate to unemployability.

Based on the medical and other evidence of record, it appears 
that the veteran's service-connected headache disability is 
congruent with the schedular criteria.   
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

The Board further observes that there is no evidence of any 
hospitalizations, much less frequent hospitalizations, and no 
evidence of any unusual aspect of the veteran's headaches.

In the October 2003 Joint Motion for Remand, the Court's 
decisions in Cathell v. Brown, 8 Vet. App. 539, 544-5 (1996) 
and Bowling v. Principi, 15 Vet. App. 1, 7-8 (2001) were 
noted as possibly being applicable in the instant case.  The 
Board was required to provide adequate reasons and bases as 
to how Cathell and Bowling impact the Board's decision on 
[the veteran's] TDIU claim."  See the October 2003 Joint 
Motion, pages 4- 5.  Although this was not repeated in the 
most recent Joint Motion in November 2006, for the sake of 
completeness and out of an abundance of caution the Board 
will once again address this matter.

In Cathell, the Board was deemed to be obligated to discuss a 
veteran's occupational and educational history with regard to 
his unemployability.  The veteran, in his application for 
TDIU benefits, indicated that he had occupational experience 
on a survey crew, that he had training as an aerial photo 
interpreter, and had completed four years of high school.

As was noted in the Introduction the veteran had several 
periods of military service, the last ending in June 1964.  
He was discharged after 16 years of service with the rank of 
PFC due to chronic alcoholism, with an underlying passive-
aggressive character structure.  In September 1965, he filed 
for VA benefits, at which time he was living in what he 
described as "half-way house for alcoholics".  He reported 
sporadic employment and worked at half-way houses for room 
and board.  Subsequent evidence indicates that he continued 
this pattern.   A July 1971 VA psychiatric examination report 
indicates that the veteran had numerous jobs but always quit.  
The examiner stated "he really has a very poor job history."

Of record is a report of a March 1976 evaluation of the 
veteran, evidently in connection with a claim he filed with 
the Arizona Department of Economic Security.  The veteran 
gave a military history of being "busted" to PFC three times 
and that he was separated from service due to "character 
behavior disorder mostly consisting of drinking."  "He 
reportedly drove a cab for six months and cut grass in a 
cemetery for two years.  He was also on a construction crew 
for six or seven months and worked for Manpower on and off.  
He last worked in January 1975 for a survey crew and was laid 
off.  He had been unable to work because of numerous physical 
complaints plus his character and behavior disorder and 
drinking."  Diagnoses included inadequate personality; 
alcoholism; suboccipital headaches; and bursitis.  

It appears that the veteran, who is now 77 years of age, has 
not worked at all for many years.  As noted above, His post-
service employment history is sporadic and marginal. However, 
the record indicates that this was due, in large measure, to 
alcoholism and psychiatric problems, not to effects of 
headaches or hemorrhoids.  

Bowling, according to the October Joint Motion for Remand, 
stands for the proposition that the Board cannot rely on the 
absence of evidence to deny TDIU.  However, the Board 
observes that the decision in Bowling revolved around the 
question of whether or not that appellant was employable.  In 
this case, unlike Bowling, there is no question that the 
veteran is unemployable.  The question is what causes him to 
be so.  The answer, stated above, is factors other than the 
headaches and hemorrhoids, principally psychiatric problems 
as well as a remote history of alcoholism and more recently 
cardiovascular disease.

The Board wishes to draw the distinction between an absence 
of evidence and negative evidence.  It is clear that under 
the benefit of the doubt standard, if there is no evidence 
against the claim, the claim must be granted.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  However, evidence 
which is against the claim, including a lack of evidence, is 
evidence to be weighed.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

The evidence of record which supports a finding that the 
veteran's service-connected disabilities render him 
unemployable is limited to the veteran's bare assertions that 
this is the case.  In that regard, the Board notes that the 
veteran has been pursuing this claim for over a decade and 
has had ample opportunity to submit additional evidence which 
would bolster these contentions.  Such evidence has been 
requested, for example in a June 2004 VCAA letter.  However, 
no such evidence has been forthcoming and does not appear to 
exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  

The voluminous record, which includes ongoing VA treatment 
records, Social Security Administration records and VA 
medical examination records, does not provide support for the 
veteran's contentions.   Crucially, the April 2007 VA medical 
opinion found that the veteran's headaches produced no 
adverse impacts outside of the period of flare-up, that is to 
say, do not render the veteran unemployable.  Similarly, the 
veteran's Social Security Administration disability 
determination noted that the veteran's inability to follow 
substantially gainful employment was due to non-service 
connected mental health disabilities, not the service-
connected headaches or hemorrhoids, either separately or 
together.  VA medical records document the veteran's ongoing 
treatment for his headaches, but in no way indicate that the 
condition renders him unemployable.  Further, the record is 
replete with other causes of the veteran's unemployment, 
specifically, his alcoholism, psychiatric problems and 
cardiovascular disease.   

Significantly, in terms of Bowling, there is evidence to the 
effect that any unemployability is the product of both 
service-connected and nonservice-connected disabilities, 
which non service-connected disabilities constituting a 
significant proportion of such causation.  There is no 
specific evidence to the effect that the severity of the 
manifestations of the headaches (and hemorrhoids), alone, 
ever caused the veteran to lose or quit a job.  Rather, the 
medical evidence demonstrates that the veteran's poor 
employment history is related to his combinations of 
psychiatric problems, alcoholism, "aches and pains", and 
headaches, and that the service-connected headaches play a 
rather minor role.    

With respect to the veteran's hemorrhoids, as noted 
elsewhere, there is no indication, even in the veteran's own 
contentions, that the hemorrhoids either separately or in 
concert with the veteran's headache disability cause the 
veteran to be unemployable.    

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Referral for extraschedular 
consideration under 38 C.F.R. § 4.16(b) is not warranted.  
The benefit sought on appeal, TDIU, is accordingly denied. 


ORDER

Entitlement to TDIU is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


